Downey, J.
This was a-proceeding by the city to condemn certain real estate for the extension of a street. There was an appeal from the proceedings of the city council to the common pleas, where there was a jury trial and verdict for the appellants. They moved for a new trial, which was overruled, and judgment rendered. Several errors are assigned. There is no brief for either party on file. We have, aided by the assignment of errors alone, examinedthe case with considerable care, and have not found any error for which we think the judgment should be reversed.
The judgment is affirmed, with costs.